DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3/22/22 has been entered.  Claims 1- 4 and 6 are amended.  Claim 5 is canceled.  Claims 7- 13 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 14- 15 are added.  Claims 1- 4, 6 and 14- 15 are being addressed by this Action.

Response to Arguments
Applicant’s amendment to claim 4 has obviated the objection made in the Non-Final Office Action, mailed 12/22/21.  As such, the objection is withdrawn.
Applicant’s arguments, see pp. 6- 7 of applicant’s Remarks, filed 3/22/22, with respect to the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Jackson in view of Bogart have been fully considered and are persuasive because Jackson in view of Bogart do not disclose the newly added limitations of a portion of the transition region having a constant diameter nor do they disclose a shoulder where the inner diameter of the ferrule begins to decrease.  The rejections of claims 1-6 over the primary reference Jackson under 35 U.S.C. § 103 have been withdrawn in light of applicant’s amendments made March 22, 2022. 

Claim Objections
Claim 14 is objected to because of the following informalities:  line 2- ‘fail safe’ should be amended to - - fail-safe - - to correct an apparent typographical error.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites, “The magnetic suture of claim 2, wherein the suture knot creates a natural mechanical joint as a fail safe for the magnet.”  However, P. [0017] of applicant’s Specification states that, “Further, the knot 208 and ferrule 204 create a natural mechanical joint as a fail-safe even if the adhesive 210 fails.”  As such, the original disclosure does not have support for an embodiment wherein the suture knot alone creates a natural mechanical joint.  

Claims 1- 4, 6 and 14- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites the limitation "the suture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to introduce - - [[the]] a suture - - in line 7 and then amend the subsequent recitation in line 8 to - - [[a]] the suture extending from the small opening - - or whether applicant intended the claim language to further limit the small opening after line 8.  Re-ordering the claim is suggested because introducing “a suture” at line 7 could make it ambiguous as to whether “a suture” is positively recited in the claim.  If “a suture” is not positively recited in the claim, the scope of claim 1 would be greatly expanded as the ferrule could be applicable to a wide array of elongated structures including a pencil or a shoe lace.  Claims 2- 4, 6 and 14- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 1.  

For the purposes of examination, amended claim 1 is interpreted as reciting - - 
A magnetic suture comprising: 
a ferrule having a small opening at an end of a transition region, and having a large opening at an end of a straight region, wherein the small opening is at an opposite end of the ferrule than the large opening and a portion of the transition region has an inner diameter that is tapered toward the small opening, wherein a portion of the transition region at the end of the has a constant inner diameter, 
a suture extending from the small opening, wherein an inner diameter of the small opening is substantially equal to a diameter of the suture; and 
a magnet at least partially within the straight region, 
wherein at the end of the straight region and opposite the large opening, the ferrule has a shoulder where the inner diameter of the ferrule begins to decrease in the transition region and the shoulder prevents the magnet from being inserted into the transition region - -.

Prior Art
Claims 1-6 and 15 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 14 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the objection set forth in this Office action.
Regarding claim 1 and the claims that depend therefrom, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a ferrule having a small opening at an end of a transition region, and having a large opening at an end of a straight region, wherein the small opening is at an opposite end of the ferrule than the large opening and a portion of the transition region has an inner diameter that is tapered toward the small opening, wherein a portion of the transition region at the end of the has a constant inner diameter… wherein at the end of the straight region and opposite the large opening, the ferrule has a shoulder where the inner diameter of the ferrule begins to decrease in the transition region and the shoulder prevents the magnet from being inserted into the transition region.  See pp. 6- 7 of applicant’s Remarks, filed 3/22/22, with respect to the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Jackson in view of Bogart.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771